United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 4, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60614
                          Summary Calendar



     IRFAN MAREDIA,

                                          Petitioner,

          versus

     ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                          Respondent.




                Petition for Review of an Order of
                 the Board of Immigration Appeals
                        BIA No. A98 344 674



Before GARWOOD, CLEMENT and PRADO, Circuit Judges.

PER CURIAM:*

     Petitioner Maredia, whose brief in this court states that he

“is an about 28 year old Indian Citizen” who “was placed in removal

proceedings as he was entering the United States illegally near

Seattle, WA” and that he “entered the United States illegally from

Canada border near Seattle WA without inspection”, petitions for

review of the Board of Immigration Appeals (BIA) June 1, 2005 per



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
curiam order affirming without opinion the June 29, 2005 order of

the immigration judge (IJ) ordering that he be removed.            We deny

the petition for review.

       Petitioner’s affidavit filed below states that he was arrested

by the Department of Homeland Security on or about September 2,

2004 in the State of Washington and at that time was told he would

be placed in removal proceedings and was given a copy of Notice to

Appear (NTA) dated September 2, 2004. The NTA alleges that Maredia

(1) is not a United States citizen or national, (2) is a native and

citizen of India, (3) arrived in the United States on or about

September 2, 2004 at or near Oroville, Washington, and (4) was not

then   admitted   or   paroled   after   inspection   by   an   Immigration

Officer.     It charges that Maredia is removable under section

212(a)(6)(A)(i) of the Immigration and Nationality Act as “an alien

present in the United States without being admitted or paroled.”

The NTA orders that Maredia appear before an immigration judge (to

show cause why he should not be removed from the United States

based on the stated charges) at a specified address in Seattle, at

a date and time “to be set.”        The NTA purports to be issued at

Oroville, Washington, by “Richard M. Graham, Jr. Patrol Agent in

Charge.” Maredia was held in immigration custody, and on September

13, 2004 his bond was fixed by the Tacoma, Washington immigration

office at $10,000 and shortly thereafter he was released from

custody, giving as his address the residence of a friend in



                                     2
Houston, Texas.       The original NTA, having apparently previously

been filed in the Tacoma office, was received and filed in the

Seattle immigration office on September 14, 2005, and on September

15, 2004 Ms. Buttar, a Seattle attorney who had been retained by

Maredia, was notified in writing by the immigration court that the

hearing on Maredia’s NTA would be on December 28, 2004 at 1:30 p.m.

at the Seattle address (the same as that specified in the NTA).            On

November 12, 2004 Buttar filed in the proceedings a motion seeking

both to change venue to Houston, Texas, and to withdraw as counsel.

Filed with and in support of the motion was Buttar’s affidavit in

which she noted that Maredia had moved to Texas and “it is my

understanding that” he “will retain an attorney in Texas”, that she

had provided him a copy of his immigration file, and that he could

not afford to travel to Seattle.           The affidavit also states that

Maredia “will be applying for Asylum,” that he “admits allegations

one   (1)   through   (4)   in   the   Notice   to   Appear”   and   “concedes

removability,” “but declines to designate a country to which he may

be removed, should removal become necessary.”           A copy of the motion

and affidavit was served by mail on Maredia at his designated

Houston address.      On November 17, 2004, the Seattle IJ issued an

order that Buttar’s motion to withdraw “be conditionally granted”

and that “until new counsel enters an appearance, present counsel

is responsible for acceptance of service documents.”             On November

18, 2004, the Seattle IJ granted the motion to change venue and



                                       3
transferred the proceedings to Houston, a copy of the order being

served on Maredia.

     On November 30, 2004, the case was set for hearing before the

Houston IJ on February 15, 2005.     On the latter date Maredia and

his attorney, Mr. Kaufman of the San Antonio firm of Azar-Farr,

appeared, as did government counsel.   Kaufman advised that Maredia

would be filing for asylum, that he lived in Austin, not Houston,

and requested a change of venue to San Antonio.        The IJ then

inquired of Kaufman whether he was “ready to enter pleadings

today.”   Kaufman stated he believed “that issue is address” in the

affidavit filed with the change of venue motion; the IJ then

reviewed that affidavit and observed “he admits allegations one

through four and concedes removability,” and then stated “The court

will designate India.    The charge is sustained.”     The IJ then

granted the motion to transfer venue to San Antonio.

     On February 17, 2005, notice was given that the case would be

heard in San Antonio on April 13, 2005.    At that time Maredia and

his attorney Mr. Azar-Farr appeared.      The IJ asked if Azar-Farr

objected to the Buttar affidavit in support of the motion to

transfer from Seattle to Texas being “admitted into the record.”

Azar-Farr indicated he had a copy of the affidavit and stated “I

don’t know if I would have any objections to it” and then “you can

submit it into the record, and, but I do like to reserve any

objections I may have to it perhaps later on if the court would



                                 4
entertain it at all.”   The IJ “entered” the affidavit “as Exhibit

Number 2.”   The IJ then concluded the hearing by resetting the case

for June 15, 2005, to allow counsel “some more time to talk to your

client   about   possible   relief       and   prepare   an   application”

(presumably for asylum).

     On June 15, 2005, Maredia and his attorney Azar-Farr appeared.

The IJ noted that inadmissibility had been established and asked if

Azar-Farr was seeking any form of relief.          Azar-Farr said he was

seeking termination without prejudice, and alternatively, voluntary

departure.   He tendered an affidavit, dated June 13, 2005, of Mr.

Maredia, and the NTA copy, and the October 6, 1994 sheet listing

sources of free legal services in the Seattle area, which Maredia

was furnished September 2, 2004.         The affidavit also states that

when he was given the NTA he was not told when the hearing would

be, and was never told he “had the right to contact any consular

official,” and that he “asked his former lawyer, Ms. Taran Buttar,

to attempt to transfer my case to the San Antonio area” but “never

authorized Ms. Buttar to concede in court any factual allegations

legal charges against me.”       Azar-Farr said he was moving to

terminate on three grounds (though “realizing that the factual

allegations were conceded in Seattle apparently”), namely: (1) the

NTA did not state the date and time of the hearing, contrary to 8

U.S.C. § 1229(a)(1)(G)(i), (2) that when served with the NTA

Maredia was not furnished a quarterly updated list of sources for



                                     5
free legal services as required by 8 U.S.C. §§ 1229 (a)(1)(E)(ii)

and 1229(b)(2), and (3) “he was not advised of his right to contact

any consul or officials contrary to the Geneva Convention.”             Azar-

Farr asserted that “prejudice need not be shown” to get relief on

any of these grounds; and he did not assert any facts suggestive of

or claimed to reflect prejudice.         The government objected on the

ground that Maredia had been represented by counsel throughout and,

in essence, that no prejudice was shown.        The IJ inquired of Azar-

Farr    whether   he   intended     to   file    any    motion    based    on

ineffectiveness or improper assistance of counsel on the part of

Buttar, and Azar-Farr responded “a decision, I think up to now has

been made not to file the Matter of Lozado motion against former

counsel.”     No such motion has ever been filed (nor has any

application for asylum ever been filed).              The IJ continued the

matter until June 29, with written arguments to be received by June

24 and then stated that “If the Government wants to submit written

argument, it’s also due on that same day June 24th.”

       On Jun 21 Azar-Farr filed a motion (and supporting brief) for

termination without prejudice (or, alternatively for a hearing “to

determine scope of constitutional and regulatory violations”). The

motion alleges only the same three “violations” as urged orally at

the June 15, 2005 hearing.       No facts are alleged which are claimed

to   constitute   or   reflect    prejudice,    but    the   motion,   though

asserting no prejudice, argues that “Having raised his objections,



                                     6
respondent    is   at   least   entitled       to    develop    the   record    to

demonstrate the nature and the extent of the prejudice suffered by

him.”    The Government did not file any written argument.

     The hearing recommenced June 29, 2005, with Maredia and

attorney Azar-Farr and government counsel present.               Azar-Farr said

the government’s failure to file a written response “should be

deemed as lack of opposition to the Motion to Terminate.”                The IJ

questioned    Azar-Farr   at    length    as    to   what   prejudice    he    was

alleging, or would attempt to show, from the claimed violations

alleged.     Azar-Farr responded that prejudice did not have to be

shown.      When pressed by the IJ as to what he would show if

prejudice had to be shown, Azar-Farr ultimately stated that “the

prejudice we would be able to show would be the violation of the

statute.”    The IJ then denied the motion for further hearing as to

prejudice “because the respondent has not alleged any prejudice,”

and denied the Motion to Terminate.            He inquired of Mr. Azar-Farr

if he requested any other relief.              He mentioned only voluntary

departure.    The IJ noted that if he reserved his right to appeal,

voluntary    departure    would    only    be       available   under   section

1229c(b)(1) and that because Maredia had been in the United States

less than a year when the NTA was issued he would be ineligible

under section 1229c(b)(1)(A).            Azar-Farr then argued that this

showed prejudice, but the IJ pointed out that if the proceedings

were then terminated a new NTA could easily be filed before a year



                                     7
from Maredia’s September 2, 2004 entry into the United States, a

matter which Azar-Farr did not dispute. Maredia reserved his right

to appeal.   The IJ then issued his June 29, 2005 order that Maredia

be removed and denying voluntary departure, together with his oral

decision finding that Maredia had failed to demonstrate or even

allege any prejudice whatever from the allged violations of which

he complained.

     We note that in this court Maredia principally asserts the

claims he raised before the IJ.**         We also observe that nothing in

the record suggests that there is even any potential factual issue

as to Maredia being removable as charged.

     On a petition for review of a BIA decision, we review factual

findings for substantial evidence and questions of law de novo.

Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).              We

accord    “deference   to   the   BIA’s   interpretation   of   immigration


     **
      He also now complains that the copy of the NTA served on him
was not signed. However, the original NTA in the record is signed
and Maredia has never asserted that it was not in fact issued and
signed by Patrol Agent in Charge Graham, over whose typed name and
title an illegible signature appears.      No contention in this
respect was made before the IJ. We also note that a patrol Agent
in Charge is authorized to issue a NTA. See 8 C.F.R. § 239.1(6)
(“Patrol agents in charge”) (2005) (68 FR 35275, June 15, 2003).
This contention is wholly without merit. See Ali v. Gonzales, 435
F.3d 344 (5th Cir. 2006).     The contention that the government
consented or agreed to the motion to terminate because it did not
file a written argument is also wholly without merit.          The
government opposed the motion on June 21 and the IJ in essence
merely stated that if the government wished to also respond in
writing it had to do so by June 24.
     Maredia does not challenge the denial of voluntary departure,
which is clearly mandated by § 1229c(b)(1)(A).

                                      8
statutes unless the record reveals compelling evidence that the

BIA’s interpretation is incorrect.”                Mikhael v. INS, 115 F.3d 299,

302 (5th Cir. 1997).            While we normally review only the decision of

the BIA, when, as in this case, the BIA adopts the IJ’s decision

without opinion, we review the IJ’s decision.                      Tamara-Gomez v.

Gonzales, 447 F.3d 343, 347 (5th Cir. 2006).

     The BIA has consistently held that “so long as the enforcement

officials of the Service choose to initiate proceedings against an

alien and to prosecute those proceedings to a conclusion, the

immigration judge and the Board must order deportation if the

evidence    supports        a    finding     of   deportability    on   the   ground

charged.”    In re Yazdani, 17 I. & N. Dec. 626, 630 (BIA 1981); see

In re Singh, 21 I. & N. Dec. 427, 435 (BIA 1996); In re Wong, 13 I.

& N. Dec. 701, 703 (BIA 1971).               Maredia’s argument to the contrary

is without merit.           As the IJ did not have discretionary authority

to terminate the removal proceedings against Maredia, the denial of

Maredia’s motion to terminate the removal proceedings was not

error.     See Lopez-Telles v. INS, 564 F.2d 1302, 1304 (9th Cir.

1977); Panova-Bohannan v. Ashcroft, 74 Fed. App’x 424, 425-26 (5th

Cir. 2003).

     Maredia’s        due    process     challenge     regarding    the   technical

procedural defects attendant to his immigration proceedings fails

because    he   has    not       made   an   initial   showing     of   substantial

prejudice.      See Anwar v. INS, 116 F.3d 140, 144 (5th Cir. 1997).


                                             9
Finally, Maredia is bound by counsel’s concession of removability,

which was made while Maredia was still represented by that counsel

and which new counsel accepted and did not challenge.   Matter of

Velasquez, 19 I. & N. Dec. 377, 382 (BIA 1986).

                   PETITION FOR REVIEW DENIED.




                                10